Citation Nr: 0335095	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to October 2, 
2001, for a total rating due to unemployability caused by 
service-connected disability (TR).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, 
Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1989 to August 1993.

In July 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota received the 
veteran's claim for a rating in excess of 40 percent for 
his service-connected low back syndrome with degenerative 
disc disease and for a TR.  

In May 2001, the Board of Veterans' Appeals (Board) 
granted the veteran a 60 percent rating for his service-
connected low back disability and remanded the issue of 
the TR to the RO for further development.  The Board 
considered the possibility of referring the case to the 
Director of the VA Compensation and Pension Service for 
the possibility of an extraschedular rating but found the 
schedular criteria adequate for rating purposes.  
38 C.F.R. § 3.321(b)(1) (2000).

By a rating action, dated in August 2001, the veteran 
assigned January 30, 1998, as the effective date for the 
60 percent rating for his low back disability.  Later in 
August 2001, the veteran contended that a higher rating 
was warranted and requested extraschedular consideration.  

Inasmuch as such consideration was rejected by the Board 
in May 2001, the veteran's contentions represent a new 
claim for a rating in excess of 60 percent for his 
service-connected low back disability.  Accordingly, that 
claim is referred to the RO for an appropriate response.  

In July 2002, following additional development of the 
record, the RO granted the veteran a TR, effective 
October 2, 2001.  The veteran disagreed with the 
effective date of that rating, and this appeal ensued.  




FINDINGS OF FACT

1.  On July 10, 1998, the RO received the veteran's claim 
of entitlement to a TR.

2.  The veteran's only service connected disability is 
low back syndrome with degenerative disc disease 
evaluated as 60 percent disabling (effective January 30, 
1998).

3.  From September 17, 1994, through October 1, 2001, the 
veteran was a full time employee of the United States 
Postal Service.


CONCLUSION OF LAW

The criteria for an effective date prior to October 2, 
2001, for the veteran's TR have not been met.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA may grant a TR where the evidence shows that the 
veteran, by reason of his service-connected disability, 
is precluded from securing or following a substantially 
gainful occupation consistent with his education and work 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  
Where there is only one such disability, it must be 
ratable at 60 percent or more.  38 C.F.R. § 4.16(a). 

In this case, the veteran's only service-connected 
disability is his low back disorder.  In August 2001, the 
RO assigned a 60 percent rating for that disability, 
effective January 30, 1998.  Not only did that rating 
meet the percentage requirements of 38 C.F.R. § 4.16(a), 
the RO found that the veteran's low back disability had 
rendered him unemployable as of October 2, 2001, the day 
following his last day of employment with the United 
States Postal Service.

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be 
fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 
3.400(o)(1).  There is an exception in that the effective 
date may the earliest date as of which it is 
ascertainable that an increase in disability has 
occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A further review of the record discloses that the RO 
received the veteran's claim for a TR on July 10, 1998.  
Thus, under the law and regulations, the effective date 
could potentionally revert to July 1997.  From September 
17, 1994, through October 1, 2001, however, the veteran 
was a full time employee of the United States Postal 
Service.  By asking for an effective date for his TR 
prior to October 1, 2001, he is in essence requesting 
that the VA declare him unemployable at a time when he 
was being paid as a full time employee.  Such a 
proposition is illogical on its face.  Accordingly, an 
earlier effective date for his TR is not warranted.

In arriving at this decision, the Board notes that the 
veteran's representative has requested additional 
development of the record (Notice of Disagreement 
received in August 2002 and VA Form 9 received in 
December 2002).  Specifically, he requests that the VA 
obtain records reflecting the veteran's treatment at the 
VA Medical Centers in Tomah and Minneapolis, Wisconsin, 
as well as a retrospective examination to determine 
whether the veteran was unemployable during the year 
prior to the receipt of his claim.  

The Board is keenly aware that the VA has a statutory 
duty to assist veterans in the development of their 
claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326(a) (2003).  In this case, however, no amount of 
development could result in an allowance of the veteran's 
appeal.  There is simply no way to show that from July 
10, 1997 through October 1, 2001, the veteran was 
unemployable.  Under such circumstances, any further 
development would unnecessarily impose additional burdens 
upon the VA with no possibility of any benefit flowing to 
the veteran.  Accordingly, the representative's request 
for additional development is denied.  See, e.g., Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) 


ORDER

An effective date prior to October 2, 2001, for the 
veteran's TR is denied. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



